LIGON, J.
This case originated before a justice of tlio peace, and was removed to the Circuit Court by writ of certiorari. The certiorari was there dismissed, on motion <£ for irregularities.” On inspecting the record, we perceive that the condition of the bond for a certiorari materially differs from that required by the statute ; but the certiorari should not have been dismissed for this cause, unless the party in whose favor it issued should fail or refuse, when required to do so, to make a good bond. This record docs not show that the court below ever made such a requisition, or gave him any opportunity to make a good bond. — McLellan v. Allison, 19 Ala. 671; Carter v. Pickard, 11 ib. 673.
Let the judgment be reversed, and the cause remanded.